Holmes, Judge,
delivered the opinion of the court.
The petition united, in the same count, a cause of action founded on a contract under a lease, with a cause of action founded on an injury done to the property of the plaintiff. A demurrer for this cause was overruled, and there was a trial and verdict for the plaintiff. The defendant moved in arrest for the same cause, and the case came up by appeal.
The statute is express that such causes of action cannot be united in the same petition (R. C. 1855, p. 1228, § 2) ; and it is a good ground of demurrer (ibid. p. 1231, § 6).
Judgment reversed and cause remanded, with leave to file an amended petition.
Judge Wagner concurs;
Judge Lovelace absent.